DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Amendments filed on 03/12/2021 has been acknowledged and accepted. Claims 1, 3-4, and 6 are currently pending and have been considered below. Claims 2, 5 have been cancelled.

Allowable Subject Matter
Claims 1, 3-4 and 6 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose or render obvious the clutch mechanism includes an inner clutch that is directly connected to the motor shaft, an outer clutch that is directly connected to the input shaft, in combination with the other elements required by the claim.
For example, prior art of Manabu et al. (JP 2015123890 A) discloses a driving apparatus comprising (fig. 1): 
a motor (e.g. 2A, 2B) that generates drive power and 
a power transmission unit that transmits drive power of the motor to an output shaft (e.g. 10a, 10b) 
wherein the power transmission unit includes 

a brake mechanism (e.g. 60) that brakes rotation of the output shaft, and wherein 
the clutch mechanism is arranged so as to overlap the brake mechanism in a radial direction. (a piston 37 which is found to constitute part of the brake mechanism that engages or disengages the brake 60 overlaps the clutch 50 in radial direction)
However, Manabu does not the clutch mechanism includes an inner clutch that is directly connected to the motor shaft, an outer clutch that is directly connected to the input shaft.
Baumgartner et al. (US 9403429 B2) discloses motorized hub including coupling and decoupling means (fig.3) wherein a sleeve (e.g. 61) moves axially slidingly between the inner clutch (e.g. 7) and the outer clutch (e.g. 45) so that establishment or interruption of torque transmission between the reductions means and the hub in a particularly advantageous manner. (see col. 3, line 49-67)
Healey (US 2273404 A) discloses variable velocity ratio gearing wherein instead of a dog clutch between the adjacent wheel, a one-way clutch or free wheel device of any convenient form may be used.
Yuki (US 20140144744 A1) discloses a clutch controller (fig. 2-4) wherein a tapered portion (e.g. 71, 72) is formed in an end of face of the spline of the inner clutch (e.g. 44), and a tapered portion (e.g. 61, 62) is formed in an end face of the spline of the sleeve (e.g. 46) (see para 24-27) in order to switch between an engaged state and disengaged state having the surfaces inclined relative to the rotation direction and axial direction.
Claims 3-4 and 6 are allowable because they depend on claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.P./Examiner, Art Unit 3655
/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655